Citation Nr: 1338770	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for back strain.

2.  Entitlement to service connection for a right hip disorder, including as secondary to a back strain.

3.  Entitlement to service connection for a right leg disorder, including as secondary to a back strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.  Turner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an August 2005 rating decision issued by the Regional Office (RO) in Augusta, Georgia.  It was remanded by the Board in January 2010 and September 2011 and has now been returned to the Board.

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2010 hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2010 which addressed the etiology of his low back, right hip, and right leg problems.  At that examination, the examiner determined that it was less likely than not that the Veteran's low back disorder, diagnosed as multilevel thoracolumbar degenerative changes, was related to his military service, including an episode of  low back strain in February 1966 which was documented in the service treatment record.  While the physical examination and history were comprehensive, the examiner did not provide an adequate rationale for his opinion.  The only reason he cited was the lack of entries in the service treatment records showing follow up care for the back after the February 1966 incident.  However, the existence of documentation in the service treatment record is not essential in order to establish service connection for a claimed disability.  In this case, the Veteran alleged that he had intermittent back trouble ever since he strained his back in service while unloading a train box car.  His VA treatment records show that he also told his health care providers that he had occasional back pain since service.  The examiner must address the Veteran's lay contentions about the history of his injury.

Since the Veteran claimed service connection for his right hip and leg problems secondary to the low back disorder, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).    Additionally, the examiner indicated that the Veteran's problems with his right hip and leg were probably radicular symptoms coming from the lower back, but it unclear whether the Veteran has any actual right hip or leg disorders, as opposed to just the symptoms of radiating pain from the back.  Pain alone, without some underlying condition or malady, is not a disability for VA compensation purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds 259 F.3d 1356 (2001).
 
Accordingly, the case is REMANDED for the following action:

1.   Contact the examiner who performed the August 2010 examination of the Veteran, or, if he is unavailable, a similarly situated examiner, and obtain an addendum to the report of examination.  The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current degenerative changes to the spine had their onset in service or were otherwise related to a disease or injury in service, including an incident when the Veteran suffered a back strain in February 1966.  The examiner should provide a complete rationale for his conclusion in the report of examination.  In doing so, the examiner should consider the Veteran's entire history and physical, including his lay assertions about the onset and progression of his back, hip, and leg pain.  The examiner should also discuss the medical findings and principles underlying his opinion.  The examiner should also identify whether the Veteran has any independently diagnosable right hip or right leg disorder (as opposed to just symptoms of pain radiating from the back), and provide an opinion concerning the etiology of any such disorder that is diagnosed.  

2.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, the claim should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


